Citation Nr: 1449642	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral knee disabilities, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hip disabilities, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral ankle disabilities, and if so, whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1996.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.    

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) paperless files in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issues of service connection for bilateral knee, ankle, and hip disabilities and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bilateral knee, ankle, and hip disabilities and a low back disability was denied by the RO in an August 2003 decision.  The Veteran did not appeal this decision and it became final.

2.  The evidence received since the August 2003 decision is not cumulative or duplicative, and in conjunction with previously considered evidence, does relate to an unestablished fact that is necessary to substantiate the claims for service connection. 


CONCLUSION OF LAW

The evidence received subsequent to the August 2003 decision is new and material to reopen service connection for bilateral knee, hip and ankle disabilities and the low back disability.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

As the Board is reopening the service connection claims, the claims are substantiated and further discussion of VA's duties to notify and to assist is not required.

Analysis: New and Material Evidence

Service connection for bilateral knee, bilateral hip, and low back disabilities was initially denied by the RO in a December 1997 decision.  The RO found that there was no evidence of current disabilities.  The evidence of record including the December 1997 VA examination findings showed no diagnoses pertinent to the knees, hips, and low back and no significant abnormalities.  The Veteran was notified of the decision and she did not perfect an appeal of the denial of service connection claims.  The decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.   

Service connection for bilateral knee, hip, and ankle disabilities and a low back disability was denied by the RO in an August 2003 decision.  The RO again found that there was no evidence of current disabilities.  The evidence of record at the time of this decision included the service treatment records; the September 1997 VA examination report; the October 1999 VA examination report; private medical records from Dr. Driscoll dated in 1996, 1998, 2002, and 2003; Ithaca Orthopedic Group treatment records dated in 2002 and 2003; and a July 2003 VA examination report.  The Veteran was notified of the decision and she did not perfect an appeal of the denial of service connection claims and no new and material evidence was submitted in the year subsequent to the August 2003 rating decision.  Accordingly, the decision is final.  38 U.S.C.A. § 7105, 38 C.F.R. § 20.1103.   

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence received since the August 2003 decision includes treatment records from the Orthopedic Associates dated in 2004, 2010, and 2011 and the April 2011 VA examination report.  

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claims for service connection for bilateral knee, hip, and ankle disabilities and the low back disability.  The newly received evidence since the August 2003 establishes current diagnoses of bilateral hip, knee and ankle arthralgia and degenerative disc disease of the lumbar spine.  See the April 2011 VA examination report.  The MRI reports dated in November 2004 and January 2011 show findings of lumbar spine disc disease.  Records from United Medical Associates in November 2010 reflect an assessment of degenerative joint disease/degenerative disk disease low back, hips/knees.   Additionally a September 2010 statement of D.D., M.D. reported that the Veteran had developed symptoms in the knees, hips and ankles of degenerative arthritis and inflammation.

This medical evidence is new evidence because this evidence was not part of the record at the time of the August 2003 decision.  This evidence is material because it addresses an unestablished fact which is whether the Veteran has a current disability related to active service or the service-connected pes planus.  When the initial claims for service connection were denied in August 2003, the evidence of record at that time did not establish current disabilities. However, the newly submitted medical evidence establishes that the Veteran has current disabilities established by diagnosis.  The Board finds that this evidence raises a reasonable possibility of substantiating the claims.  Therefore, the Veteran's previously denied bilateral knee, hip and ankle disabilities and low back disability claims are reopened.  The appeal is granted to that extent. 

These service connection claims are addressed in the remand portion of the decision.  


ORDER

New and material evidence having been received, the claim to reopen service connection for bilateral knee disabilities is granted.  

New and material evidence having been received, the claim to reopen service connection for bilateral hip disabilities is granted.  

New and material evidence having been received, the claim to reopen service connection for bilateral ankle disabilities is granted.  

New and material evidence having been received, the claim to reopen service connection for a low back disability is granted.  


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  The Veteran was afforded a VA examination in April 2011.   The VA examiner opined that the Veteran's bilateral knee, hip, and ankle disabilities and the low back disability were less likely than not caused by or the result of the service-connected pes planus.  

The Board finds that the April 2011 VA medical opinion is inadequate.  The VA examiner did not provide a rationale for the conclusion that the claimed disorders were less likely than not caused by the service-connected pes planus.  The VA examiner noted that the Veteran was obese and had a diagnosis of fibromyalgia but did not address whether these conditions caused the bilateral knee, hip, or ankle arthralgia.  The VA examiner did not provide an opinion as to the etiology of the lumbar spine disc disease.  The VA examiner did not address whether the claimed disorders are medically related to injury or event in service and did not address whether the service-connected pes planus aggravated the bilateral knee, hip, and ankle arthralgia and the lumbar spine disc disease.  The Board therefore finds that the opinion is inadequate.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, an addendum opinion should be obtained.  

The Board also notes that the VA examiner should consider the service treatment records which document complaints of knee, hip, ankle, and low back pain.  A February 1996 service treatment record shows a diagnosis of questionable ankylosing spondylitis; the Veteran had reported that her whole body hurt and low back pain for 6 months when she changes heel-sole ratio.  A June 1996 service treatment record indicates that the Veteran reported having bilateral knee pain and low back pain secondary to activity.  Additional June 1996 service treatment records show assessments of: questionable if lower extremity pain was secondary to the foot problem and questionable retropatellar pain syndrome and hip pain secondary to activity.  A July 1996 Medical Retention Board report indicates that the Veteran reported that the arch supports used to treat the pes planus relieved some pain but caused pain in the knees, hips, and back.  The VA examiner should consider this evidence prior to rendering the addendum opinion.  

The RO should contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed bilateral knee, hip, and ankle disabilities and low back disability.   

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file. The Veteran also should be informed that she may submit evidence to support her claims including any evidence of in-service treatment for her claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the claimed bilateral knee, hip, and ankle disabilities and low back disability. The letter should invite the Veteran to submit any pertinent medical evidence in support of her claims. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2.  After any records above have been obtained, ask the VA examiner who conducted the April 2011 VA examination (or if no longer available, a suitable replacement) to prepare an addendum medical opinion on the following questions: 

a) Is it as likely as not (50 percent probability or more) that the bilateral knee, hip, and ankle disabilities and lumbar spine disc disease were incurred in or are medically related to the Veteran's active duty?  What is the etiology of the bilateral knee, hip, and ankle disabilities and lumbar spine disc disease?  

The examiner should comment on service treatment records document complaints of knee, hip, ankle, and low back pain.  A February 1996 service treatment record shows a diagnosis of questionable ankylosing spondylitis; the Veteran had reported that her whole body hurt and low back pain for 6 months when she changes heel-sole ratio.  A June 1996 service treatment record indicates that the Veteran reported having bilateral knee pain and low back pain secondary to activity.  Additional June 1996 service treatment records show assessments of: questionable if lower extremity pain was secondary to the foot problem and questionable retropatellar pain syndrome and hip pain secondary to activity.  A July 1996 Medical Retention Board report indicates that the Veteran reported that the arch supports used to treat the pes planus relieved some pain but caused pain in the knees, hips, and back.

b) Is it as likely as not (50 percent probability or more) that the bilateral knee, hip, and ankle disabilities and lumbar spine disc disease were caused by a service-connected disability?  

c) Is it as likely as not (50 percent probability or more) that the bilateral knee, hip, and ankle disabilities and lumbar spine disc disease were aggravated by (permanently worsened in severity beyond a normal progression) a service-connected disability?  

If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The VA claims folder should be made available to the examiner for review in connection with the medical opinion.  

The opinion should include a fully supported rationale.  If the absence of evidence is a basis for the opinion, the examiner should explain what kind of evidence is missing and cite to appropriate medical literature as necessary.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO should schedule the Veteran for such an examination.
 
3.  After completing all indicated development, readjudicate the issues of service connection in light of all the evidence of record. If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and representative, and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


